Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13, and 15-20 are still pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/29/2021 has been entered.
Response to arguments/Amendments
Applicant’s argument/remarks, on page 8, with respect to rejections to claims 5-6 under 35 USC § 112(b) have been fully considered and are persuasive. Therefore, rejections to claims 5-6 under 35 USC § 112(b) have been withdrawn. 
Applicant’s argument/remarks, on pages 8-9, with respect to rejections to claims 1-13 and 15-20 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn.	

Allowable Subject matter/reason for Allowance
Claims 1-13, and 15-20 are considered as allowable subject matter.
 	The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a method of controlling a wind turbine comprising:
“… pre-setting a plurality of wind direction intervals;
            determining a wind direction compensation parameter for each wind direction interval of the plurality of wind direction intervals;
            measuring a wind direction relative to the wind turbine by the wind direction sensor;
            calibrating the wind direction as a function of a predetermined offset parameter to produce a calibrated wind direction;
            determining a wind direction interval of the plurality of wind direction intervals that includes the calibrated wind direction;
            adjusting the calibrated wind direction based on the  wind direction compensation parameter of the wind direction interval to produce an adjusted wind direction”.
The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a control system for a wind turbine comprising:
 pre-setting a plurality of wind direction intervals;
	determining a wind direction compensation parameter for each wind direction interval of the plurality of wind direction intervals;
	receiving a wind direction relative to the wind turbine  measured by a wind direction sensor;
	calibrating the wind direction as a function of a predetermined offset parameter to produce a calibrated wind direction;
	determining a wind direction interval of the plurality of wind direction intervals that includes the calibrated wind direction;
	adjusting the calibrated wind direction based on the  wind direction compensation parameter of the wind direction interval to produce an adjusted wind direction.
The reasons for allowance of Claim 16 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a wind turbine comprising:
“… pre-setting a plurality of wind direction intervals;
	determining a wind direction compensation parameter for each wind direction interval of the plurality of wind direction intervals;
	receiving a wind direction relative to the wind turbine  measured by a wind direction sensor;
	calibrating the wind direction as a function of a predetermined offset parameter to produce a calibrated wind direction;

	adjusting the calibrated wind direction based on the  wind direction compensation parameter of the wind direction interval to produce an adjusted wind direction.
 	As per dependent claims 2-13 and 17-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.

The prior art of record Hayashi et al (EP 2154362) in view of Kristoffersen (US 8622698), Von Mutius et al (US 20090261588), Li et al (US 9982656), and Nielsen (US 20180355846), neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed on 01/31/2021.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Relevant Art Cited by Examiner
 	The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.0S(c). 
            Ambekar (US 20130166082) teaches pre-setting wind direction intervals, and interpolating values.  
            Christensen (US 20100283246) teaches pre-setting wind direction intervals.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117	
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117